EXHIBIT 1
                                                                      EXHIBIT 1




                                              2018-­19 Annual Guide

           USA HOCKEY, INC.
            Walter L. Bush, Jr. Center
             1775 Bob Johnson Drive
        Colorado Springs, CO 80906-­4090
(719) 576-­USAH (8724) • usah@usahockey.org
                 usahockey.com
THIS IS USA HOCKEY...........................................................................................                  1
       This is USA Hockey.......................................................................................                3
       USA Hockey Sanction....................................................................................                  4




                                                                                                                                      Table of Contents
       USA Hockey Core Values..............................................................................                     4
       Long Range Planning Statement....................................................................                        5
       Standard of Play and Rules Emphasis............................................................                          6
       Youth/Junior Age Classifications – 2018-19 Season.....................................                                  10
       2017-18 Registration Data
           Total Membership..................................................................................                  10
           Players by Age Group.............................................................................                   11
           Registration by District..........................................................................                  11
                Players.............................................................................................           11
                Girls’/Women’s Players..................................................................                       11
                Adult Players...................................................................................               12
                Coaches...........................................................................................             12
                Officials...........................................................................................           12

PROGRAMS & PHILOSOPHIES.............................................................................. 13
       Youth Hockey.................................................................................................           15
       Code of Conduct.............................................................................................            17
       Junior Hockey.................................................................................................          19
       Player Development & International Programs...........................................                                  23
       Coaching Education Program.........................................................................                     24
       Officiating Education Program......................................................................                     25

POLICIES............................................................................................................. 27
       Zero Tolerance................................................................................................          29
       SafeSport..........................................................................................................     30
       Gender Equity – Co-Ed Locker Rooms..........................................................                            31
       Alcohol and Drug Abuse................................................................................                  32
       Sled Hockey.....................................................................................................        33
       Sports Concussion Management Program....................................................                                33
       Mailing Lists...................................................................................................        33
       Conflicts of Interest........................................................................................           33
       Confidentiality................................................................................................         38
       Logos................................................................................................................   39
       Look-Up Line..................................................................................................          42
       Guidelines Regarding Non-Sanctioned Play.................................................                               42

BYLAWS.............................................................................................................. 47

AFFILIATE AGREEMENT........................................................................................ 117
          I. Jurisdiction.............................................................................................. 119
         II. Bylaws and/or Policies Which Must Be Adopted By Affiliate............. 120
        III. Additional Principles Which Must Be Contained In
             Affiliate’s Bylaws or Official Policy...................................................... 122
        IV. Term........................................................................................................ 123
         V. Breach...................................................................................................... 124
        VI. Miscellaneous......................................................................................... 124

RULES & REGULATIONS....................................................................................... 127
           I. Participant Registration......................................................................... 129
          II. Classifications......................................................................................... 129



Annual Guide                                                                                                                       iii
                             III. Team Membership and Registration.....................................................                       136
                             IV. Officials Registration..............................................................................         142
                              V. Coaching Education Program.................................................................                  144
Table of Contents




                             VI. Team Manager........................................................................................         148
                            VII. Playing Rules..........................................................................................      148
                            VIII. Games, Exhibition Games, Invitational Tournaments,
                                  Sanctioned Leagues and Sanctioned Events..........................................                          148
                             IX. District Playoffs and National Championships....................................                             151
                              X. Allied Members......................................................................................         158
                             XI. Junior Hockey.........................................................................................       158
                            XII. Hockey Canada.......................................................................................         193
                            XIII. International............................................................................................   194
                            XIV. Disabled Hockey.....................................................................................         195

                     DUTIES & RESPONSIBILITIES............................................................................... 199
                            XV. USA Hockey Duties and Responsibilities............................................. 201

                     AWARDS.............................................................................................................. 211
                            Player Awards.................................................................................................    213
                            USA Hockey Awards......................................................................................           213
                            Citation Award...............................................................................................     221
                            Service Awards................................................................................................    223
                            Brian Fishman Internship...............................................................................           223
                            Brendan Burke Internship...............................................................................           224

                     FOR THE RECORD................................................................................................ 227
                            2017-18 U.S. Olympic, National & Select Team Rosters and Results.......                                           229
                            2017-18 National Team Development Program...........................................                              245
                            2018 National Championship Results..........................................................                      246
                            2019 National Championship Schedule........................................................                       248

                     DIRECTORY.......................................................................................................... 249
                            Administrative Organization
                                President – Jim Smith.............................................................................            251
                                Executive Director – Pat Kelleher.........................................................                    252
                                Chairman of the Board – Ron DeGregorio............................................                            253
                                Executive Committee.............................................................................              254
                                Councils..................................................................................................    256
                                Committees.............................................................................................       257
                                Sections...................................................................................................   258
                                Board of Directors...................................................................................         259
                            Volunteer Field Personnel
                                District Personnel...................................................................................         267
                                Affiliate Association Personnel.............................................................                  281

                     INDEX.................................................................................................................. 301


                         Please note that all information contained in the printed version of
                         this publication is current through August 1, 2018. Shaded areas represent
                         revisions or additions to the USA Hockey Annual Guide text. For the most
                         current directory information, log on to usahockey.com.




               iv                                                                                           2018-19 USA Hockey
  THIS IS
USA HOCKEY

 zMSS
             4
THIS IS USA HOCKEY
USA Hockey provides the foundation for the sport of ice hockey in America; helps
young people become leaders, even Olympic heroes; and connects the game at every
level while promoting a lifelong love of the sport.

An organization that was born out of a shoebox in Tom Lockhart’s New York City
apartment back in the fall of 1937 is today represented in all 50 states and includes a
record one million-plus players, coaches, officials, parents and volunteers.

USA Hockey’s primary emphasis is on the support and development of grassroots
hockey programs. Its cutting-edge American Development Model provides associations
nationwide with a blueprint for age-appropriate athlete development. Always a leader




                                                                                          This is USA Hockey
in safety, USA Hockey has been at the forefront in advancing efforts to ensure the best
possible environment for all engaged in the sport, both on and off the ice.

While youth hockey is a main focus, USA Hockey also has vibrant junior and adult
hockey programs that provide opportunities for players of all ability levels. The
organization also supports a growing disabled hockey program, which today includes
six disciplines.

Beyond serving those who play the game at the amateur level, USA Hockey has
certification programs for coaches and officials, inclusive of industry-leading online
education modules, to ensure standards are met that coincide with the level of play.
Furthermore, a large focus is put on parent education with equipment needs, rules of
the game and parental roles in youth sports among common topics.

Members of the organization are entitled to many benefits, including a subscription
to USA Hockey Magazine, the most widely circulated hockey publication in the
world; excess accident, general liability and catastrophic insurance coverage; access
to USAHockey.com; and opportunities to participate in USA Hockey National
Championships, as well as player development camps.

As the National Governing Body for the sport of ice hockey in the United
States, USA Hockey is the official representative to the United States Olympic
Committee and the International Ice Hockey Federation. In this role, USA Hockey
is responsible for organizing and training men’s and women’s teams for international
tournaments, including the Olympic and Paralympic Winter Games and IIHF World
Championships. USA Hockey also works closely with the NHL and NCAA on
matters of mutual interest.

USA Hockey is divided into 12 geographical districts throughout the United States.
Each district has a registrar to register teams; a referee-in-chief to lead education
programs for officials; a coach-in-chief to administer education programs for coaches;
a risk manager to oversee liability and safety programs; and a skill development
program administrator to facilitate learn-to-play programs. Within USA Hockey’s 12
districts, a total of 34 affiliates provide the formal governance for the sport.




Annual Guide                                                                             3
                   of the persons then present decide upon a ballot (paper or electronic)
                   prior to the commencement of balloting; or (ii) for a teleconference or
                   other electronic meeting, the notice of the meeting provides notice of
                   the method of voting to be used, or electronic voting is approved by the
                   persons participating in such meeting on motion duly made, seconded
                   and approved by majority vote. In a teleconference or electronic meeting,
                   voting by email shall be permitted if the notice of the meeting provides
                   notice that email voting will be used, including the deadline for sending
                   email votes and the email address to which the votes should be sent.
              C.   A decision at a meeting of the Board of Directors or its Councils or
                   Committees shall be made by the majority of the votes cast, unless the
                   favorable vote of a larger proportion of the votes is required by these
                   Bylaws.


           10. DISPUTE RESOLUTION, DISCIPLINE, ARBITRATION
              A.   Dispute Resolution
                   (1) General
                       All claims, demands, discipline or disputes (“Disputes”) arising
                       by and between Parties, as defined in Section 10. B below, shall
                       be subject to the provisions of this Bylaw 10 and this Bylaw shall
                       constitute the sole and exclusive remedy for dispute resolution.
                   (2)   Purpose
                         It is the specific purpose of this Bylaw 10 to provide a uniform
                         method of resolving Disputes that is a full and complete substitute
                         for any court proceedings and that utilizes the specific skills,
                         expertise and background of individuals experienced in the sport
                         of hockey and sports administration. The procedures herein are
                         referred to collectively as the “Dispute Resolution Procedure.”
                   (3)   Submission to Bylaw 10 and Failure to Follow Procedure
                         Each Party, by virtue of membership, affiliation or participation
                         at any time in USA Hockey or a sanctioned USA Hockey game
                         or program, agrees to abide by this Dispute Resolution Procedure.
                         Failure to abide by the Dispute Resolution Procedure shall, in
                         addition to any other sanctions allowed by these Bylaws:
                         (a)   Make a Party and any person or entity representing, participating
                               with or aiding such Party liable for any and all costs and
                               expenses, direct or indirect, including reasonable court costs
                               and attorneys’ fees and the value of volunteer time incurred by
                               USA Hockey, its Affiliate Associations, directors, officers and/
                               or agents; and
Bylaws




                         (b)   Subject such Party to Summary Suspension and/or
                               disqualification from membership and any right to participate
                               in USA Hockey or its Affiliate Associations’ sanctioned
                               events in the sole discretion of USA Hockey or its Affiliate
                               Associations.



     88                                                              2018-19 USA Hockey
        (4)   Submission to Jurisdiction of U.S. Center for SafeSport
              Each person defined as a “Covered Individual” agrees that he/she
              shall be (a) subject to the jurisdiction of the U.S. Center for SafeSport
              (“USCSS”) with respect to the investigation and resolution of any
              allegations that such Covered Individual may have violated (i) the
              sexual abuse and misconduct policies as referenced in the USA
              Hockey SafeSport Program Handbook and defined by the USCSS,
              (ii) allegations of violations of USA Hockey’s SafeSport Policies
              that are reasonably related to and accompany a report or allegation
              of sexual abuse or misconduct, and (b) subject to any action taken
              by the USCSS as a result of such allegations, including without
              limitation, suspension, permanent suspension, and/or referral to
              law enforcement authorities, all as set forth in the USCSS Policies
              & Procedures.
   B.   Definitions
        (1) For the purposes of this Bylaw, the words, terms and phrases used in
            this Bylaw 10 shall have the following definitions:
              “Administrative Action” shall mean any action or decision by USA
              Hockey, an Affiliate Association or a local league, association or
              program (other than “Discipline” as defined below) that affects
              any Parties’ eligibility to participate in domestic competition and/
              or their membership in any organization within the jurisdiction of
              these Bylaws.
              “Affiliate Association” shall be an Affiliate Association as described
              in Bylaw 3 which is subject to an Affiliate Agreement with USA
              Hockey.
              “Appeal Authority” shall mean the body or organization having
              jurisdiction to decide any applicable appeal according to relevant
              governing documents and structures.
              “Applicable Rules,” as defined in Bylaw 1.A., means the bylaws,
              rules and regulations, playing rules, core values and decisions of
              the Board of Directors of USA Hockey, and comparable bylaws,
              rules, documents and decisions of USA Hockey’s applicable region,
              District, Affiliate Association or special jurisdictional ice hockey
              association.
              “Covered Individual” shall mean, for the purposes of Sections
              10.A.(4) and 10.D.(3)(k), (1) those persons registered with USA
              Hockey as Registered Participant Members (players and coaches),
              referees, and in the “Ice Manager/ Volunteer” category, (2) all
              persons serving as a member of USA Hockey’s Board of Directors,
              on a national level council, committee or section, or in any other
                                                                                           Bylaws




              similar positions appointed by USA Hockey, (3) all coaches, officials
              or staff (e.g., trainers, physicians, equipment managers) for any USA
              Hockey team, camp or national level program, (4) all USA Hockey
              national staff, and (5) any person that is elected or appointed by a
              USA Hockey Affiliate or Member Program to a position of authority
              over athletes or that have frequent contact with athletes.



Annual Guide                                                                             89
           “Disciplinary Authority” shall mean USA Hockey, including
           each operating council of USA Hockey (Youth, Junior, Adult and
           International), any certified Junior league, any Affiliate Association,
           or a local league, association or program having jurisdiction to issue
           Discipline to any Party within the jurisdiction of USA Hockey.
           “Discipline” shall mean a suspension, probation, censure or other
           discipline of a Party.
           “Domestic Competition” shall mean any ice hockey event,
           including, but not limited to, games, tryouts, competitions and the
           like, other than “Protected Competition.”
           “Registered Participant Member” and “Allied Member” shall have
           the meaning as defined in Bylaw 1.A.
           “Party” shall mean Registered Participant Member, Allied Member
           or Affiliate Association and other members within the jurisdiction
           of USA Hockey, USA Hockey itself or its Affiliate Associations,
           including, but not limited to, each parent, guardian, agent or
           other person, and each league, club, sponsor, facility or other
           group or organization, that is engaged in domestic competition or
           participating in a USA Hockey sanctioned event of any kind.
           “Playing Rules” shall mean playing rules of the game adopted from
           time to time by USA Hockey and published as USA Hockey Playing
           Rules.
           “Playing Rules Suspension” shall mean suspensions expressly
           permitted or mandated by the USA Hockey Playing Rules.
           “Protected Competition” shall have the meaning ascribed to
           it in the current governing documents of the United States
           Olympic Committee, including its Bylaws and the provisions
           of the Ted Stevens Amateur Sports Act (36 USC Sec. 371 et
           seq.). Without limiting the foregoing, such term shall include
           (i) competition by Registered Participant Members or Allied
           Members in the following international ice hockey competitions:
           the Olympic Games, Pan American Games, Operation Gold,
           World Championship or international championships recognized
           by the International Ice Hockey Federation (“IIHF”), the Paralympic
           Games, or an International Paralympic Committee recognized
           World Championship in events on the Paralympic Games program,
           and (ii) any event, including but not limited to, games, tryouts,
           and competitions organized and conducted by USA Hockey in
           its selection proceedings and publicly announced in advance as a
           competition or event directly qualifying each successful competitor
           therein as an athlete representing the United States in events listed
Bylaws




           under the preceding subsection (i). For purposes of the foregoing
           definition of Protected Competition, actual tryouts for the team
           which will participate in competition set forth in (i) shall be
           included.
           “Protected Competition Participant” shall mean a Party participating
           in Protected Competition.



     90                                                2018-19 USA Hockey
            “Summary Suspension” shall mean a suspension issued by a
            Disciplinary Authority prior to a hearing being conducted.
            “Unified Procedure” shall mean the hearing and other procedures
            for issuing Discipline and for a Party’s contesting an Administrative
            Action, as described in Bylaw 10.C. below.
            “United States Olympic Committee” or “USOC” is the national
            sports organization with authority granted by the provisions of the
            Ted Stevens Olympic and Amateur Act, 36 USC Sec. 371 et seq., to
            appoint the National Governing Body for various amateur sports in
            the United States.
            The “USOC National Anti-Doping Policies” include the required
            agreement by Participants to be bound by the USOC National Anti-
            Doping Policies and the current United States Ant-Doping Agency
            Protocol for Olympic Movement and Testing.
            “United States Anti-Doping Agency” or “USADA” is the doping
            regulatory agency that is charged with the responsibility of
            monitoring and enforcing doping violations for the USOC, and
            pursuant to USOC anti-doping policies and the current World Anti-
            Doping Agency Code.*
            “USCSS” shall mean and refer to the U.S. Center for SafeSport (or
            any successor otherwise named entity recognized by the USOC).
            The “World Anti-Doping Agency” or “WADA” is the international
            anti-doping agency with authority based upon the signatories of the
            World Anti-Doping Code.
            The “World Anti-Doping Code” requires that each signatory
            establish rules and procedures to ensure that all Participants are
            informed of and agree to be bound by anti-doping rules in force by
            the relevant anti-doping organizations.
            *To implement this WADA policy the USOC requires that each NGB shall be responsible
            for informing Participants in its sport of the USOC National Anti-Doping Policies and
            the USADA Protocol for Olympic movement and testing which is incorporated into the
            agreement between the USOC and USADA. By virtue of their membership in an NGB or
            participation in a competition organized or sanctioned by an NGB, Participants agree to
            be bound by the USOC National Anti-Doping Policies and the USADA Protocol.

   C.   Unified Procedure
        (1) General
            Except as may be permitted in Bylaw 10.D. and 10.F. below, no
            Party may be suspended from participation or otherwise disciplined
            for any alleged violation of these Bylaws, USA Hockey Rules and
            Regulations, Policies, Codes of Conduct and Ethics or any such
            Bylaw, Rules and Regulations, Policies, Codes of Conduct and
            Ethics of an Affiliate Association, league, club, sponsor, facility or
            other group or organization, unless a hearing has been held prior to
                                                                                                       Bylaws




            the action being taken according to the provisions of this Unified
            Procedure. A Registered Participant Member, Allied Member or
            other person within the jurisdiction of USA Hockey may be subject
            to Discipline in accordance with this Unified Procedure for violation
            of the Applicable Rules or for conduct unsuitable for the sport of ice
            hockey.



Annual Guide                                                                                         91
           (2)   Purpose
                 It is the purpose of this Unified Procedure to provide Parties a fair
                 hearing (a) prior to being subject to Discipline, which shall include
                 reasonable notice of the grounds for the proposed Discipline, and (b)
                 to contest an Administrative Action, which hearing shall include
                 reasonable opportunity to prepare and present their case and
                 argument in accordance with these rules, including the opportunity
                 to call witnesses and present evidence, the opportunity to see all
                 evidence intended to be used at the hearing, to be assisted by counsel
                 at the hearing, and which may include the opportunity of a Party
                 to cross examine the complainant or other witnesses, all as may be
                 subject to the rules of the hearing panel as provided in subsection
                 (3)(e) below. Notwithstanding that a Party seeks to challenge an
                 Administrative Action, such Administrative Action shall remain in
                 effect unless overturned pursuant to a hearing or appeal as set forth
                 herein.
           (3)   Hearing Procedure
                 (a) Hearing Panel
                     The Disciplinary Authority considering issuing any Discipline,
                     or upon written demand by a Party contesting a suspension
                     or other disciplinary action where no hearing was held, or
                     upon written demand by a party that desires to contest an
                     Administrative Action, shall appoint a hearing panel of a
                     minimum of three reasonably disinterested and impartial
                     persons to conduct the hearing. In cases involving coaches and
                     referees, the District or Affiliate Association Referee-in-Chief
                     or Coach-in-Chief, as appropriate, or his/her designee, shall
                     serve on the hearing committee.
                 (b)   Hearing Timing
                       The hearing panel shall hold the hearing no later than thirty
                       (30) days after its appointment unless a later date is agreed
                       upon by the Parties and approved by the hearing panel.
                       Notwithstanding that a hearing panel has up to thirty (30)
                       days after its appointment to hold a hearing, a Party that has
                       been issued a Summary Suspension or that may be suspended
                       pursuant to an issued hearing notice may request an expedited
                       hearing to challenge such suspension, and upon receipt of such
                       request the hearing panel shall exercise reasonable effort to
                       provide such expedited hearing.
                 (c)   Hearing Notice
                       Not later than seven (7) days before the hearing date, the hearing
                       panel shall provide written notice to all interested Parties of the
                       time and place of the hearing, the manner in which the hearing
                       will be conducted, the grounds for any proposed suspension,
Bylaws




                       discipline or Administrative Action, the possible consequences
                       of an adverse finding, and the issues to be resolved by the
                       panel. Notwithstanding that a hearing panel must ordinarily
                       provide at least seven (7) days notice before a hearing date, a
                       Party that has been issued a Summary Suspension or that may
                       be suspended pursuant to an issued hearing notice may waive



     92                                                        2018-19 USA Hockey
                 such seven (7) day notice period in order to have a hearing on
                 less notice.
           (d)   Hearing Location
                 Subject to the provisions of the following subsection (e), the
                 hearing panel shall make every reasonable effort to convene the
                 hearing in a location accessible to all the Parties.
           (e)   Conduct of Hearing
                 The hearing panel may in its discretion hold a formal or
                 informal hearing, in person or by telephonic conference call
                 or video conference, hear any evidence it believes is relevant
                 to the issue(s) before it, place limits on time, evidence and
                 documentation, have witnesses or written statements and
                 establish other hearing rules so long as the Parties are informed
                 of the established procedures, each Party has a reasonable
                 opportunity to present its case and argument in accordance
                 with the hearing panel’s rules, and each Party is treated in a
                 substantially equal manner. The Rules of Evidence in judicial
                 proceedings shall not apply in the hearing. The Parties may
                 be represented by counsel of their choosing at their own
                 expense, provided that the hearing panel may set rules for the
                 involvement of counsel in the hearing. If the hearing panel has
                 not made arrangements for a record of the proceedings, a Party
                 may at its own expense create a stenographic or other record of
                 the proceedings and must inform the hearing panel prior to the
                 hearing of any arrangements so made. A copy of any such record
                 created by or for a Party shall be provided at such Party’s cost
                 to the hearing panel. Other Parties will be permitted to secure
                 a copy of the record in the normal course at their own expense.
           (f)   Burden of Proof
                 In order to impose a suspension or discipline, the hearing
                 panel must make a finding supported by a preponderance of
                 the evidence (i.e., more likely true than not true) that the
                 Party violated an Applicable Rule. The Disciplinary Authority
                 proposing the Discipline shall have the burden of proof and shall
                 present evidence to support the suspension or discipline by a
                 preponderance of the evidence. In the case of an Administrative
                 Action, the burden of proof shall be on the Party challenging
                 the Administrative Action to prove by a preponderance of
                 the evidence that the Administrative Action was made in
                 an arbitrary or capricious manner or was not supported by
                 the facts. In a contest of an Administrative Action, only the
                 evidence presented to or considered by the Party taking the
                 Administrative Action shall be presented and considered by the
                 hearing panel.
                                                                                      Bylaws




           (g)   Decision
                 The hearing panel shall use reasonable efforts to (i) render its
                 decision within five (5) business days of the completion of the
                 hearing or the closing of the record whichever is later, and (ii)
                 prepare and deliver a written decision to the Parties within
                 fifteen (15) business days of the completion of the hearing or



Annual Guide                                                                        93
                            the close of the record whichever is later. The written decision
                            shall contain findings of material facts, conclusions, the order
                            of the hearing panel and a statement of any right of appeal
                            a Party may have as a result of the decision. Delivery of the
                            decision to the Parties may be made by first class mail or other
                            delivery service or electronic mail in the discretion of the
                            hearing panel.
                      (h)   Scope of Hearing Panel Decision
                            Unless explicitly excepted by another provision of these
                            Bylaws, the decision of the hearing panel shall be (i) in effect
                            only for the program governed by the Disciplinary Authority
                            and (ii) subject to appeal as set out in Bylaw 10.E. and any
                            further review provided for in the governing documents of
                            USA Hockey or the appropriate Affiliate Association. If the
                            Disciplinary Authority wishes to extend any suspension or
                            discipline it ordered beyond its program, it must notify, as
                            applicable, the state or Affiliate Association. If the suspension
                            or discipline is imposed by a state or Affiliate Association, or if
                            a local Disciplinary Authority’s decision is affirmed by a state
                            or Affiliate Association, and the state or Affiliate Association
                            wishes to extend the scope of the hearing panel’s decision
                            beyond the state’s or Affiliate’s jurisdictional geographic area,
                            it may only do so by submitting a written request to do so and
                            a copy of the written Disciplinary Authority’s and/or Appeal
                            Authority’s decision to the Executive Director of USA Hockey,
                            who shall advise all other Affiliate Associations and Junior
                            Leagues of the suspension or Discipline and upon such notice
                            the suspension or Discipline shall be in effect for all Affiliate
                            Associations and all Junior Hockey.
           D.   Exclusions from Unified Procedure
                (1) General
                    As a matter of policy, law and practicality, there are matters that
                    at least initially do not or should not be subject to the Unified
                    Procedure. Any matter not specifically excluded from the Unified
                    Procedure shall be covered by the Unified Procedure.
                (2)   Purpose
                      It is the purpose of this Bylaw 10.D. to distinguish those disputes
                      and actions that do not require a hearing prior to imposing a
                      suspension or discipline or that require different procedural handling
                      and safeguards, and to set them out separately in order to highlight
                      any uniqueness such disputes and actions may possess.
                (3)   Exclusions
                      (a) Summary Suspensions
Bylaws




                          A Summary Suspension may be imposed by any Disciplinary
                          Authority only in those cases where a Party has been arrested
                          for a crime alleged to have been committed, a Party has
                          assaulted another or violated the USA Hockey SafeSport Policy,
                          including such abuse between adults, or other violations of USA
                          Hockey Policies set forth in the Annual Guide or comparable



     94                                                             2018-19 USA Hockey
                 Policies of Affiliate Associations that are in writing and have
                 been approved by USA Hockey.
                 Any such Summary Suspension must be in writing and given to
                 the suspended Party and the writing shall inform the Party of
                 his or her right to request a hearing. The suspended Party must
                 submit a request for a hearing of a Summary Suspension within
                 seven (7) days of the Party being notified of the suspension. Any
                 hearing following a Summary Suspension shall be conducted
                 according to the provisions of the Unified Procedure.
           (b)   Playing Rules Suspensions
                 Any Playing Rules Suspension does not require a hearing
                 except that, in the event of the imposition of a match penalty
                 as defined in the Playing Rules, a hearing must be offered to be
                 held as set forth in the Playing Rules, and the terms and length
                 of the Party’s suspension shall be as set forth in the Playing
                 Rules unless modified or revoked by the hearing panel. Any
                 hearing for a match penalty shall be conducted according to
                 the Unified Procedure; provided that, in the case of a match
                 penalty being imposed in a district or national championship
                 tournament, the hearing will be conducted immediately after
                 the game in question by the on-site USA Hockey personnel.
                 All applicable game scoresheets and referee reports must
                 be presented to the hearing panel and made available to the
                 Party subject to suspension. Any Playing Rule Suspension
                 shall remain in force and effect and be final unless modified
                 or revoked at a hearing, except that if the hearing is not held
                 within 30 days of the incident together with a decision in
                 accordance with the Unified Procedure, the suspended Party
                 shall be automatically reinstated after the 30-day period.
                 The failure to offer the hearing shall not prohibit the hearing
                 body from conducting the hearing after the 30-day period and
                 thereafter imposing further disciplinary action.
           (c)   Officiating Suspensions
                 The applicable state association or league or local supervisor
                 of officials shall have the authority to suspend a referee up
                 to ten (10) days without a prior hearing. The state association
                 or Affiliate Association shall have the authority to suspend
                 a referee after a hearing (held in accordance with the Unified
                 Procedure) or in accordance with the Summary Suspension
                 procedures.
                 Any official(s) who boycotts any game(s) due to any disciplinary
                 action taken or not taken by a Disciplinary Authority shall
                 subject said official(s) to Discipline in accordance with the
                 Unified Procedure conducted by the organization subjected to
                                                                                      Bylaws




                 said boycott.
                 USA Hockey does not recognize officials organizations.
                 However, if any registered USA Hockey official is restricted
                 or denied assignment eligibility for any USA Hockey game
                 by an officials’ organization or group of officials (“Officials’
                 Organization”), except for good cause shown in accordance



Annual Guide                                                                        95
                               to make recommendations of sanctions or disciplinary
                               action as a result of such investigation, and to adjudicate
                               such matter according to the USCSS procedures for
                               adjudication. Neither USA Hockey nor any USA Hockey
                               Affiliate or program shall engage in its own investigation
                               or disciplinary process related to any allegations or reports
                               that are within the jurisdiction of USCSS. However, USA
                               Hockey and its Affiliates and local programs may issue
                               a Summary Suspension under Bylaw 10.D.(3)(a) which
                               shall be effective until such time as USCSS has exercised
                               jurisdiction over the matter and made a determination
                               related to a person’s eligibility pending the investigation
                               and adjudication process.
                          3.   Appeals
                               There shall be no appeals of any decisions adjudicated
                               by USCSS except through arbitration with the applicable
                               arbitration body in conformance with the Supplementary
                               Rules for U.S. Olympic SafeSport Hearings or other
                               applicable USCSS or USOC governing documents in effect
                               at such time.
                          4.   Enforcement of USCSS Sanctions
                               Upon the issuance by USCSS of any interim or permanent
                               suspension, disciplinary action, sanction or other measures,
                               after conclusion of the adjudicative process or by agreement
                               with a Covered Individual subject to suspension or other
                               sanction, USA Hockey and its Affiliates and programs
                               shall enforce such suspension, measures or other sanctions
                               throughout USA Hockey programs. USA Hockey and its
                               Affiliates and programs shall enforce any suspension or
                               other sanction issued by the USCSS even if arising from
                               allegations outside of USA Hockey programs.
                          5.   Related SafeSport Violations
                               The delegation of authority and jurisdiction to USCSS
                               as set forth above, and the restriction on USA Hockey,
                               Affiliates and local programs, shall also include the
                               investigation and issuance of sanctions related to
                               allegations of other violations of USA Hockey SafeSport
                               Policies (e.g., physical abuse, emotional abuse, bullying,
                               harassment and hazing) that are reasonably related to and
                               which accompany an allegation that involves sexual abuse
                               or misconduct. Additionally, in USA Hockey’s discretion,
                               the USA Hockey national office may request that USCSS
                               accept jurisdiction of matters that do not involve sexual
                               abuse or misconduct but do involve allegations of physical
Bylaws




                               abuse, emotional abuse, bullying, harassment or hazing
                               against any Covered Individual.
            E.   Appeals
                 (1) Right to Appeal
                     Any Party that is suspended, otherwise disciplined or subject to
                     an Administrative Action may, after a hearing or failure to have a



     102                                                         2018-19 USA Hockey
           hearing in accordance with the Unified Procedure, appeal such action
           as follows (it is recognized that rules of an Affiliate Association may
           also allow appeals within the Affiliate by other Parties to the matter):
           (a)   Suspensions
                 Playing Rule Suspensions or suspensions for violations of
                 bylaw and/or rules of local, league or District organizations,
                 or by a committee of a state association or an Affiliate
                 Association shall be appealable to the Board of Directors of
                 the state association or where no state organization exists to
                 the Affiliate Association’s Board of Directors or the designated
                 committee of such Board of Directors (the “Appeal Authority”).
                 Upon the written appeal of any Party whose suspension has
                 been upheld by a state or Affiliate Association, the Executive
                 Committee of USA Hockey shall allow an appeal of such
                 suspension to be determined by it pursuant to the provisions
                 of this appeal procedure, provided that the appealing party
                 shall have the burden of production and of proving that the
                 Appeal Authority committed a gross abuse of discretion. The
                 Executive Committee may delegate or assign the matter to a
                 sub-committee for a review and recommendation in the matter.
                 The Executive Committee shall decide any appeal before it
                 at its next regularly scheduled meeting and shall render its
                 decision within a reasonable period thereafter.
           (b) Appeals Not Involving Suspensions
               Appeals of Administrative Actions or other disciplinary action
               which do not involve suspension shall be appealed to the
               Board of Directors of the state association or where no state
               organization exists to the Affiliate Association’s Board of
               Directors or the designated committee of such Board of
               Directors. Except for Administrative Actions by a USA Hockey
               Council, Committee or Section, which shall be appealable
               to the USA Hockey Executive Committee, there shall be no
               further appeals of Administrative Actions or other disciplinary
               actions not involving a suspension.
           (c)   Officials
                 Officials may appeal a suspension, other disciplinary action or
                 an adverse Administrative Action if by an officials association,
                 USA Hockey District Referee-in-Chief or local supervisor of
                 officials to the applicable Affiliate Association. If the official
                 has been disciplined by the Affiliate Association or if the
                 Affiliate Association has affirmed the discipline previously
                 imposed, or if an official has been disciplined by the USA
                                                                                        Bylaws




                 Hockey Officiating Development Program, the official may
                 appeal the discipline to a committee consisting of the National
                 Referee-in-Chief, a District Director from the District to which
                 the Affiliate belongs and a third impartial individual selected by
                 those two. There shall be no further appeal of any decision by
                 the said committee and the Discipline shall be final.



Annual Guide                                                                         103
                  (d)   District/National Championship Rules Appeals
                        District or national championship rules or special jurisdictional
                        hockey association rules shall be appealable to the USA Hockey
                        council or its designee having jurisdiction over the program.
                        There shall be no further appeal of any decision by the said
                        council and the decision shall be final.
                  (e)   Council Decisions
                        Except as otherwise provided, any decision of a USA Hockey
                        council shall be appealable to the USA Hockey Executive
                        Committee whose decision shall be final.
                  (f)   Junior Appeals
                        Any Junior participant, team or league that is suspended
                        otherwise disciplined or subject to an Administrative Action
                        after hearing or a failure to have a hearing may appeal the
                        discipline to the Junior Council. In the case of appeals of
                        Playing Rule Suspensions or other Discipline, and Player
                        Eligibility issues, the decision of the Junior Council shall be
                        final. In the case of any other appeals under this subsection (f),
                        the decision of the Junior Council shall be subject to appeal to
                        the USA Hockey Executive Committee.
            (2)   Appeal Procedure
                  The appeal procedure for all appeals as described in Section E(1)
                  above shall be as follows.
                  (a)   Statement of Appeal
                        The appealing Party must submit a Statement of Appeal in
                        writing to the appropriate Appeal Authority, with a copy
                        to the Disciplinary Authority and the hearing panel, of the
                        decision appealed from within fourteen (14) days of receipt
                        of the decision appealed or of the date of the failure to hold a
                        hearing, whichever is applicable. The Statement of Appeal shall
                        include a statement of why the Discipline should be overturned
                        or reversed, and should attach the record of the hearing panel,
                        if any, and a copy of the decision. The Disciplinary Authority
                        and any responding Party shall have fourteen (14) days from the
                        receipt of the Statement of Appeal to file a reply and any reply
                        must be served upon the Appeal Authority and the appealing
                        Party. The Statement of Appeal and reply should be a complete
                        and comprehensive document and include all materials the
                        Party wishes to be considered. Letters and other documents not
                        submitted by the Party him/herself as part of the Statement of
                        Appeal need not be considered by the Appeal Authority. If a
                        Statement of Appeal is not received by the appropriate Appeal
                        Authority within the fourteen (14) day period, the discipline
                        shall be final. The failure to respond by any Party will exclude
Bylaws




                        that Party from further participation in the appeal proceedings.
                        If included in its governing documents addressing appeals, an
                        Affiliate may require the submission of a reasonable fee not to
                        exceed $250 as a condition of allowing an appeal.
                        The Statement of Appeal and any reply shall be no longer than
                        ten (10) typed double spaced pages with a font size no smaller



     104                                                       2018-19 USA Hockey
                    than twelve (12) point. Exhibits to support the Statement
                    of Appeal and/or reply may also be attached, including any
                    relevant governing documents the Party is relying upon to
                    support its argument. Exhibits shall not be included in the ten
                    (10) page limitation.
                    For purposes of this rule and when there is a written decision
                    in the matter being appealed, the Disciplinary Authority and
                    any responding Party may affirm and adopt the earlier written
                    decision as its reply without the need for an additional reply.
              (b)   Conduct of Appeal Hearing
                    The Appeal Authority may in its discretion hold a hearing or
                    consider the appeal on the written submissions of the Parties
                    and establish other hearing rules so long as each Party is treated
                    substantially equal. Notice of a hearing, if any, shall be given
                    to all Parties, and any hearing may, in the discretion of the
                    Appeal Authority, be held in person, telephonically or by video
                    conference. If a hearing is held, it shall be held within thirty
                    (30) days of the Appeal Authority’s receipt of submissions from
                    all Parties, except as agreed by the Parties or in circumstances
                    beyond the control of the Appeal Authority. Only the evidence
                    and theories presented to the Disciplinary Authority or party
                    taking the Administrative Action prior to rendering its decision
                    shall be presented or considered on appeal.
              (c)   Appeal Decision
                    The Appeal Authority shall make every reasonable effort to
                    issue a written decision that shall include statement finding of
                    the facts that were proven at the hearing and the conclusions
                    of the Appeal Authority within the later of (i) thirty (30) days
                    of the receipt of a reply or expiration of the period for a reply,
                    or (ii) fourteen (14) days of the hearing. The Appeal Authority
                    may affirm, reverse or modify (including increase or decrease
                    the term of a suspension) any decision in its sole discretion and
                    as it deems proper under the circumstances.
              (d)   Suspension or Discipline Remains in Effect
                    Any suspension, discipline or Administrative Action appealed
                    from shall remain in force and effect until it expires, is reversed
                    or is modified by the Appeal Authority.
        (3)   No Further Appeals
              There shall be no further appeal of any decision by the Executive
              Committee of USA Hockey in matters concerning Discipline and
              its decision shall be final as it is the final Appeal Authority in this
              appeal process.
                                                                                            Bylaws




   F.   National Suspensions and Expulsions; Affiliate Disputes and Challenges
        to Affiliates
        (1) Scope
             The procedures authorized by this Bylaw 10.F. shall be the exclusive
             mechanism for the resolution of the following matters:



Annual Guide                                                                             105
EXHIBIT 2
                                                                     EXHIBIT 2
                    BY-LAWS OF
       AMATEUR HOCKEY ASSOCIATION ILLINOIS, INC.

                                   ARTICLE 1
                              NAME AND AFFILIATION
      1.0 The name of this corporation shall be Amateur Hockey Association Illinois,
Inc. (referred to hereinafter as "AHAI"). AHAI shall be affiliated with USA Hockey.

                                      ARTICLE 2
                                       OFFICES
    2.0 The principal office of AHAI shall be in the State of Illinois. AHAI may have
such other offices, either within or without the State of Illinois, as the business of the
corporation may require from time to time.

     The registered office of AHAI required by the General Not-For-Profit Corporation
Act to be maintained in the State of Illinois may be, but need not be, identical with the
principal office in the State of Illinois, and the address of the registered office may be
changed from time to time by the Board of Directors.

                                      ARTICLE 3
                                      PURPOSES
     3.0 - To encourage and improve the standards and conduct of hockey in the
State of Illinois. To encourage, assist and administer hockey in the development and
growth of community and regional leagues, associations, programs and teams so that
the sport is made available to more people in all levels of competition at the lowest
possible cost.

     3.1 - To develop and encourage sportsmanship and playing proficiency by all
players and persons involved in the sport of hockey in the State of Illinois.

     3.2 - To affiliate with USA Hockey and encourage registration of all teams at all
levels of play with USA Hockey.

      3.3 - To conduct hockey tournaments and to sanction teams to enter and participate
in said tournaments.

    3.4 - To communicate and cooperate with the USA Hockey Central District
Association, other State and Officials Associations so as to improve and
promote the sport of hockey both within and without the State of Illinois.

     3.5 - To do any and all acts necessary or desirable in the furtherance of the
foregoing purposes and the sport of hockey.

                                      ARTICLE 4
                                      MEMBERS
      4.0 ANNUAL MEETING - The Annual Meeting of the member teams shall be
held each year, beginning with the year 1976, and if possible, prior to the USA Hockey
Meeting, but in no event later than June 30th, for the purpose of electing directors and
for the transaction of such other business as may come before the meeting.




                                        -1-
       4.1 MEMBERSHIP - The members of AHAI shall comprise all the amateur hockey
players, as defined in the AHAI Rules and Regulations, being headquartered in the State
of Illinois and such other players as may be designated to be under the jurisdiction of
AHAI as the sanctioned Affiliate of USA Hockey and duly registered with AHAI.
      The player members of AHAI shall be represented through the amateur hockey
teams upon which they play, by and through the AHAI Affiliate Organization in which
they are registered; the AHAI Affiliate Organization is represented by its authorized
officer(s), or through its authorized proxy.
     4.2 SPECIAL MEETINGS - Special meetings of the member teams may be called
by the President, or a majority of the Board of Directors.
      4.3 PLACE OF MEETING - The President or Board of Directors may designate
any place within the State of Illinois as the place of meeting for any Annual Meeting
or for any Special Meeting.
     4.4 NOTICE OF MEETINGS - Written or printed notice stating the place, day
and hour of the meeting, and in the case of a special meeting, the purpose for which
the meeting is called, shall be delivered not less than ten nor more than forty days
before the date of the meeting to each member team entitled to vote at such meeting.
If mailed, such notice shall be deemed to be delivered when deposited in the United
States mail, addressed to the member team at its address as it appears on the records
of AHAI, with postage thereon prepaid.
      4.5 QUORUM - Forty percent of the member teams eligible to vote shall constitute
a quorum at any meeting of member teams, provided, that if less than 40 percent of
the voting member teams are represented at said meeting, a majority of the member
teams so represented may adjourn the meeting from time to time without further notice.
If a quorum is present, the affirmative vote of the majority of the voting member teams
represented at the meeting shall be the act of the members.
     4.6 VOTING RIGHTS - Each member team shall be entitled to one vote upon
each matter submitted to vote at a meeting of the member teams. The member teams
vote shall be cast by the representative of the member team listed on the Official
AHAI Registration Form (which representative shall be (i) associated or affiliated with
the same member association as the member team or (ii) the league president or his/
her designee in which the member team is a properly registered team), unless another
representative has been designated, in writing, by the member teams association,
provided, however, such designee must be associated or affiliated with the same
association as the member team. Except as set forth above, no proxy voting shall be
permitted.

     4.7 VOTING DISPUTES - At any meeting of the member teams, any question or
dispute relating to the validity or result of any vote shall be submitted to the incumbent
Board of Directors for a determination and the decision of the majority of the Board
present, provided a quorum of the Board is present, shall be binding on all parties.

     4.8 VOTING - Voting on any question or in any election shall be via voice. All
votes shall be a matter of public record.

      4.9 JURISDICTION - AHAI shall have complete jurisdiction over all amateur hockey
in the State of Illinois and as such shall sanction all league and tournament play in the
State. The Board of Directors of AHAI shall promulgate general policies under a set of
Rules and Regulations to designate how corporate policies shall be followed.
      The term "amateur hockey" as referred to in these By-Laws shall hereinafter
be understood to mean any and all phases of the game of hockey, including but not
restricted to games, tournaments and those groups and individuals who compose the
membership of the AHAI.
                                            -2-
          It is recommended that the Affiliate send a minimum of 3 letters by Certified
          Mail Return Receipt as follows:

          a.	First letter stating that there is a balance due and requesting payment.
          b.	Second letter stating the balance due with a request for payment and
              stating that if the amount is not paid within a certain time period (30)
              days that it will be forwarded to AHAI Rules & Ethics.
          c.	Third letter stating the balance due and that the matter is being sent to
              AHAI Rules & Ethics.
	After following the guidelines, submit copies of these items to the AHAI
  Rules & Ethics Chairperson for further action. AHAI will send a letter to the
  Obligor. If the Obligor fails to respond, AHAI may suspend the entire family
  pursuant to its By-Law. If the Obligor requests a hearing within the appropriate
  time frame, he/she will be afforded an opportunity to be heard. A hearing
  will be scheduled and if necessary, all parties may be requested to attend
  that hearing. The Rules & Ethics Committee will provide a written decision
  within 10 days. The decision can be appealed in accordance with the AHAI
  By-Laws, Article X of Rules and Regulations.

      10.5 ANNUAL AUDIT - An audit will be conducted at the conclusion of each fiscal
year, and will be available for inspection upon request by member organizations.

                                    ARTICLE 11
                                   FISCAL YEAR
    11.0 The fiscal year of AHAI shall begin on the first day of June in each year and
end on the last day of May in each year.

                                      ARTICLE 12
                                        SEAL
     12.0 The Board of Directors shall provide a corporate seal that shall be in the
form of a circle and shall have inscribed thereon the name of the corporation and the
words "Corporate Seal, Illinois."

                                       ARTICLE 13
                                  WAIVER OF NOTICE
     13.0 Whenever any notice whatever is required to be given under the provisions
of the Articles of Incorporation or under the provisions of The General Not-For-Profit
Corporation Act of the State of Illinois, a waiver thereof in writing, signed by the person
or persons entitled to such notice, whether before or after the time stated therein, shall
be deemed equivalent to the giving of such notice.

                                      ARTICLE 14
                                      DISPUTES
     14.0		     Resolution of Disputes, Exclusive Remedy.
		        14.0.1	
                 Scope of Procedure and Purpose. Because AHAI is a not-for-
                 profit organization whose vital services are provided by volunteer
                 efforts, AHAI has established a Dispute Resolution Procedure to
                 provide an efficient, orderly and uniform method of resolving every
                 controversy, question or dispute regarding or having any impact on
                 amateur hockey, amateur hockey players, AHAI or any of AHAI'S
                 Board Members, (collectively referred to as a “Dispute”) which
                 utilizes the special skills, expertise and background of people
                                            - 12 -
                experienced in hockey and sports administration matters. It is
                the further purpose of this By-Law to provide an administrative
                procedure that is a full, complete and exclusive remedy and
                substitute for any and all court or legal proceedings regarding any
                Dispute.
		       14.0.2	
                Submission to Dispute Resolution Procedure. Every person and
                entity within the jurisdiction of AHAI (including, but not limited to,
                every member, player, coach, official, referee, parent, guardian,
                agent or any other person, and every affiliate member, league,
                team, club, sponsor, facility or any other group or organization),
                (collectively referred to as “Person and Entity”) by virtue of their
                membership, affiliation or participation, at any time, in an AHAI,
                program or sponsored event, agrees to submit exclusively to the
                Dispute Resolution Procedure established by the By-Laws and/or
                Rules, Regulations and Procedures of AHAI and/or USA Hockey
                (“Dispute Resolution Procedure”) as the sole and exclusive remedy
                of all Disputes and to completely forego any remedy in any court
                of law or equity or initiate any legal proceedings regarding the
                matters expressly or implicitly covered by the Dispute Resolution
                Procedure, except for those matters pertaining to playing rules
                which are specifically provided elsewhere within AHAI or USA
                Hockey By-Laws or Rules and Regulations.

		       14.0.3	
                Exhaustion of Administrative Remedies Required. Moreover,
                every Person or Entity further agrees to fully exhaust all
                administrative remedies available through the Dispute Resolution
                Procedure.
		       14.0.4	
                No Circumvention of Dispute Resolution Procedures. No
                Person or Entity shall attempt to circumvent the Dispute Resolution
                Procedure. Any attempt to circumvent the Dispute Resolution
                Procedure shall not diminish or alter the requirements or authority
                for the exclusive use of the Dispute Resolution Procedure
                concerning all Disputes as a full, complete and exclusive substitute
                for any and all court or legal proceedings. In addition, failure to
                participate to the fullest extent possible in the Disputes Resolution
                Procedure concerning any Dispute shall be a failure to exhaust
                the administrative remedies available, and AHAI, (including any
                of its duly authorized committees) shall have the power to assess
                costs, impose fines, disciplinary action (including suspension) and
                seek other sanctions, in accordance with all By-Laws and Rules,
                Regulations and Procedures established by the AHAI Board of
                Directors. “Costs” shall also include the time of AHAI personnel;
                for these purposes, a volunteer's time shall be measured by that
                individual's customary work position.

         Failure to Follow Process. In addition to any other sanctions
		14.0.5	
         applicable hereunder, the failure to follow and abide by the Dispute
         Resolution Procedure may subject every Person and Entity and
         any Person and Entity representing, participating with or aiding
         such Person and Entity, to the following:
            Liability for any and all expenses and costs, direct and indirect,
			14.0.5.1	
            including all reasonable court costs and attorneys' fees and
            the value of volunteer time, incurred by AHAI, its member
            organizations, or any of its directors, officers, or agents; and

                                     - 13 -
			14.0.5.2	Immediate suspension and/or disqualification from
             membership and forfeiture of the right to participate in AHAI
             and/or USA Hockey or any of their Affiliate Associations or
             sanctioned events.
		        14.0.6	
                 Rules of Construction. In addition, in the event any Person or
                 Entity seeks an appeal, arbitration or the recourse of any court
                 of any jurisdiction on any Dispute for any reason, the following
                 rules of construction shall control:
			14.0.6.1	the constructions, interpretations, rulings, procedures,
             decisions and opinions of AHAI and/or USA Hockey (including
             their directors, officers and duly authorized personnel) shall
             be deferred to as being the product of their experience
             and judgmental expertise in amateur hockey and in the
             administration thereof;
		14.0.6.2 	if there is any rational basis for the decision of AHAI and/or USA
             Hockey, such decision shall be upheld, and the only question shall
             be, did AHAI and/or USA Hockey act contrary to the Constitution
             of the United States or the State of Illinois; the fact that another
             reasonable inference or interpretation could have been made will
             not be grounds for overruling or modifying a decision of AHAI
             and/or USA Hockey;
		14.0.6.3 	only the evidence and theories explicitly presented to AHAI and/
             or USA Hockey for consideration in the initial Dispute and prior to
             the rendering of its decision may later be presented or considered
             in court;
		14.0.6.4 	the burden of proof shall be on the party attempting to have any
             decision or action of AHAI and/or USA Hockey reversed, modified
             or changed in any way, and said burden shall be the equivalent of
             the highest degree of proof required in any civil proceedings; and,

		14.0.6.5 	any party not successful in overturning a procedure, ruling or other
             decision of AHAI and/or USA Hockey in its entirety, shall pay for any
             and all fees, expenses and other costs of AHAI and USA Hockey
             with respect to that matter (including, but not limited to: attorneys'
             fees; court costs, court reporter, transcript, document and exhibit
             costs; fees and expenses of consultants, experts, investigators and
             witnesses, and in obtaining or producing materials or evidence;
             the transportation and other per diem or incidental expenses of
             each of the foregoing and of all volunteers; and, the value of each
             volunteer's time, both in and out of court, as measured by that
             individual's customary work position).

                                       ARTICLE 15
                              DISTRIBUTION OF ASSETS
      15.0 The assets of AHAI are permanently dedicated to exempt purposes within the
meaning of Section 501(c)(3) of the Internal Revenue Code of 1954 (or corresponding
provisions of future laws). AHAI shall not be operated for pecuniary profit and shall have
no capital stock and shall make no distribution of dividends to its members, directors,
officers or persons having a private interest in the activities of the corporation.
In the event AHAI is dissolved, the Board of Directors shall pay, satisfy and discharge all
liabilities and obligations of AHAI or make adequate provisions therefore and distribute
all remaining assets of AHAI to an organization or organizations engaged in activities
substantially similar to those of AHAI and organized and operated exclusively for
                                             - 14 -
charitable, educational, religious or scientific purposes as shall at that time qualify as
an exempt organization under Section 501(c)(3) of the Internal Revenue Code of 1954
(or corresponding provisions of future laws).

                                     ARTICLE 16
                                    AMENDMENTS
	These By-Laws may be altered, amended or repealed and new By-Laws may be
  adopted at any meeting of AHAI by a two-thirds vote of the voting member teams
  represented at the meeting, provided each proposed amendment must first be
  submitted to the President, who, with the rest of the Board of Directors shall,
  before presentation for consideration by the membership, decide whether or not
  to recommend its adoption at the next annual or special meeting. No amendment
  shall be eligible for presentation at a meeting unless it shall have been submitted
  by a Member Association to the President at least 30 days prior to such a meeting
  or published by the Board of Directors at least 14 days prior to such a meeting.
  Any amendment submitted by a Member Association in accordance with this
  By-Law shall be published by the Board of Directors at least fourteen (14) days
  prior to such a meeting.
     16.0		USA HOCKEY PREEMINENCE - The Amateur Hockey Association
            Illinois, Inc., an Affiliate of USA Hockey, shall abide by and act in
            accord with the Constitution, By-Laws, Rules and Regulations of USA
            Hockey, and decisions shall take precedence over and supersede all
            similar governing documents and/or decisions of the Amateur Hockey
            Association Illinois, Inc. Further, the Amateur Hockey Association Illinois,
            Inc. shall assist USA Hockey in the administration and enforcement of
            the provisions of the Constitution, By-Laws, Rules and Regulations,
            and decisions of the Board of Directors of USA Hockey, within and
            upon its members and/or within its jurisdiction.

     16.1 	INDEMNITY - The Amateur Hockey Association Illinois, Inc., as an
            Affiliate of USA Hockey, shall indemnify and hold harmless USA Hockey,
            the Board of Directors of USA Hockey and each member thereof, the
            Executive Committee of USA Hockey, and each member thereof,
            committees of USA Hockey and members thereof, and all other elected,
            appointed, or employed representatives of USA Hockey from any and
            all liability, judgments, costs, charges and expenses whatsoever, which
            USA Hockey or its representatives sustains or incurs in or about any
            action, suit or proceeding which is brought, commenced or prosecuted
            against USA Hockey, or its representatives, for and in regard to any act,
            deed, matter, decision, or thing whatsoever made, done or permitted
            to be done about or in relation to the local affairs of Amateur Hockey
            Association Illinois, Inc., except such costs, charges, or expenses as
            are occasioned by USA Hockey, or its representatives by and through
            willful neglect or default. Further, the Amateur Hockey Association
            Illinois, Inc., understands and acknowledges that USA Hockey and
            its representatives, whether elected, appointed or employed, have
            assumed such assignment, function, office or capacity upon the
            express understanding, agreement and condition that USA Hockey
            and each of its representatives, their heirs, executors, administrators,
            estates, assigns and others, shall from time to time, and at all times,
            be indemnified and saved harmless out of the funds of the Amateur
            Hockey Association Illinois, Inc., accumulated or to be accumulated,
            for the acts or conditions described above. USA Hockey shall
            cooperate with the Affiliate in any litigation and provide support, including
            but not limited to, date, research, advice, testimony, etc.
                                      - 15 -
The Affiliate shall insure the obligation set forth herein, name USA Hockey as an
additional insured under the terms of the liability insurance policy purchased or provided
for this purpose, and provide evidence thereof to USA Hockey, if requested.
Evidence satisfactory to USA Hockey of the adoption by the Affiliate of the foregoing
By-Laws, or official policy of Affiliate, shall be required and shall constitute a condition
of the granting of affiliation or affiliate status by USA Hockey to the Affiliate.




                                             - 16 -
